Title: Vergennes to the American Commissioners, 21 May 1778
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Versailles. Le 21. May 1778.
Je reçois dans le moment, Messieurs, la Lettre que vous m’avez fait l’honneur de m’écrire le 19. pour m’informer que vous avez rendu compte au Congrès des Etats Unis des plaintes renfermées dans le Raport de M. de la Ruelliere Consul de France à Madere.
Je vous prie d’agréer mes Remercimens de l’usage que vous avez bien voulu faire de la Communication que je vous en ai donnée. J’ai l’honneur d’être avec une parfaite Consideration, Messieurs, votre tres humble et très obeissant serviteur
(signé) De Vergennes
Mrs. Les Députés des E.U.
